DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

	Claims 1-13, 15-17, 19-26 and 28-30 have been cancelled. Claim 14 has been amended as requested in the amendment filed on November 25, 2020. Following the amendment, claims 14, 18, 27, and 31-37 are pending in the instant application and are under examination in the instant office action.

Claim Rejections - 35 USC § 112, second paragraph (Withdrawn)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, the rejection of Claims 14, 18, 27, and 31-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. In remarks filed November 25, 2020, Applicant stated on the record that “to determine whether or not they were using an infringing cell, the public … would have to assess their cells for the recited differentiation” by methods known in the art.  Additionally, the requisite degree of “reduced” is defined within the claim. Applicant has further indicated the effect of reducing adhesion is determined by axon regeneration in the subject, which is essentially treatment of spinal cord injury.  
For all of these reasons the scope of the claims has been made clear on the record, and the rejections are withdrawn.
Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14, 17-18, 27 and 31-35 stand rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Furcht et al. US 2005/0181502 A1 published 18 August 2005 (now US Patent No. 10,226,485).
Applicant argues that Furcht’s disclosure of “treating spinal cord injury” does not teach “administering MAPCs in sufficient amounts, proximity and duration to reduce adhesion and consequent retraction” (Remarks pg. 10, first sentence).  Applicant further argues “Anticipation cannot be established by probability or possibility” and Furcht must teach a method that “inevitably results in the reduction of the adhesion of ED-1 cells to dystrophic axons” … “the reduction being the result of administering MAPCs to a subject with spinal cord injury in sufficient proximity to the dystrophic axons and/or ED-1+ cells, for a time sufficient, and in sufficient amounts, to reduce the levels of adhesion and the consequent axon retraction relative to no administration” (Remarks pg. 10, last paragraph).

This is not persuasive.  First, there are no specific method steps, specific amount, or duration recited within the claim such that it distinguishes over the methods of the prior art.  Applicant has not claimed method steps for assessing morphological changes of adhesion or 
Furcht et al. teach administering the identical cells - MAPCs (MASCs of the reference) - for treating “spinal cord injury” (paragraphs [0141] and [0262]). Regarding proximity, the reference discloses “systemic or local administration”.  
Applicant states, “the Examiner has ignored all of the limitations in the claims that pertain to providing sufficient MAPCs in sufficient proximity for a time sufficient to cause the claimed reduction. But Applicants submit that those limitations are part of the claim; so the claim is not merely directed to a different intended use as found in the preamble. And Furcht does not provide such process steps.”
The specification as filed does not explicitly define “sufficient proximity”, “for a time sufficient” and/or  “in sufficient amount” (paragraphs [0015]-[0017], [0051] and [0059]-[0059]).  Thus, when read in light of the specification, sufficient merely means effecting a beneficial or desired clinical result.  The Furcht reference teaches treating spinal cord injury, and therefore teaches administration that necessarily is sufficient in proximity, duration and amount to provide a therapeutic effect.
While the prior art reference does not explicitly teach the reduction in adhesion of ED-1+ cells to dystrophic axons, this is a mechanistic description of how the ED-1+ cells act and it does not impose a property that distinguishes the method over the prior art which teaches administration of the identical MAPCs. The disclosed, “local” administration for “spinal cord injury” will produce the same effect whether one of ordinary skill in the art is aware of the specific mechanism that achieves the result, or not. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, Verdegaal Bros., 814 F.2d at 633.
Therefore the rejection is maintained.

Claim Rejections - 35 USC § 103 (Maintained)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 17-18, 27, and 31-37 stand as being rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parr et al., (2007) in view of WO2007/087292 (both cited in the previous action) and Furcht et al. 2005 (now US Patent No. 10,226,485, cited above and in previous action).  
In Remarks filed November 25, 2020, Applicant argues, “The Examiner fails to provide any reasoned scientific argument to support any motivation to use MAPCs as claimed.  Nor does the Examiner provide any evidence that the person of ordinary skill in the art would have reasonably expected success.”  Applicant asserts that Parr fails to suggest that MAPCs would be useful for treating spinal cord injury.  Applicant states that Parr cites Park, which teaches administration of total bone marrow mononuclear cells for the treatment of spinal cord injury, of which “MAPCs would have been about 1/10,000 … So there would only have been approximately 30,000 MAPCs in the administered preparation” (Remarks pg. 12, third paragraph). Applicant argues that this is not sufficient to treat even small rodents.  Applicant further argues that Park does not establish that the benefits observed were caused by MAPCs.  
4 to 108 cells/kg” (paragraph [00104]). According to Applicant’s arguments the method of Parr discloses 3.0 X 104 MAPCs.  Absent specific requirements within the claims, the claimed invention does not distinguish over the method disclosed.  
 Furcht states, “The greatest disadvantage associated with the use of autologous stem cells for tissue transplant thus far lies in their limited differentiation potential. A number of stem cells have been isolated from fully-developed organisms, particularly humans, but these cells, although reported to be multipotent, have demonstrated limited potential to differentiate to multiple cell types … What is needed is the adult equivalent of an embryonic stem cell … The present invention provides an isolated multipotent mammalian stem cell” (a.k.a. multipotent adult progenitor cells or MAPCs, paragraphs [0019]-[0020]).  Thus, Furcht teaches a method for isolating and enriching MAPCs from bone marrow adherent mononuclear cells, provides an explicit motivation for using them over autologous bone marrow because they confer a distinct advantage, and explicitly states that they can be used to treat SCI.  Regardless of the mechanism behind the effect, Parr has demonstrated successful treatment of SCI comprising administering bone marrow mononuclear cells.  Thus, a person could expect reasonable success using the subset of bone marrow adherent cells that have demonstrated greater potential to differentiate to multiple cell types – the MAPCs taught by Furcht – in the method of Parr.  No undue further 

In Remarks Applicant states that the WO ‘292 publication fails to provide motivation or reasonable success.  The WO publication, however, is relied upon solely as evidence that MAPCs are capable of indefinite culture without the loss of their differentiation potential; they show efficient, long-term engraftment and differentiation along multiple developmental lineages and do so without teratoma formation (pg. 4 (lines 11-30), and they express telomerase (claim 11, pg.19, line 20, and pg. 24, first paragraph) and are positive for Oct-4 (claim 12, pg.19, line 20 and pg. 24, first paragraph).  The WO publication specifically discloses MAPCs can undergo 10-40, and >40 doublings prior to administration (claim 13 and pg. 42, first two paragraphs) and that oct-4 was “found to increase MAPCs cultured beyond 30 cell doublings, which resulted in phenotypically more homogeneous cells” (pg. 43 lines 6-14).  Thus, the WO ‘292 is relied upon as teaching those characteristics (Oct-4 or telomerase) that are inherent features of MAPCs, and provides the basis of an obviousness rejection for claims 35-37. 

Applicant further argues that a person of ordinary skill in the art “would not have envisioned using MAPCs to treat axon retraction and certainly would not have though that MAPCs might have an effect on dystrophic axon / macrophage adhesion.  The person or ordinary skill in the art would have been thinking, as the inventors of Furcht did, i.e., that MAPCs were being used for cell replacement … So the person of ordinary skill in the art could not have had any reasonable expectation that MAPCs might correct axon retraction or affect adhesion” (Remarks pg. 13, second to last paragraph).  
In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). Since the active method step of the instant claims is taught/suggested by the prior art – administering MAPCs to a subject with spinal cord injury -  then the claimed effects (reducing adhesion of ED-1+ cells to dystrophic axons) would be inherently accomplished upon administration of the claimed cells.  Absent further method steps/limitations that distinguish over the prior art, the Parr reference meets the limitations of claims. MPEP § 2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference.  The case law clearly states that something which is old does not become patentable upon the discovery of a new property.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus, the claiming of an unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). 
The case law specifically applies to the instant application where Applicant has claimed “a human bone marrow-derived non embryonic stem cell that expresses oct4 or telomerase” in terms of a function, property or characteristic (reducing the adhesion of ED-1+ cells to dystrophic axons), and the cells of the prior art are the same as that of the claim but the function is not explicitly disclosed by the reference. Where the claimed and prior art products are identical or substantially identical in structure, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   Contrary to Applicant asserting that the Examiner must provide evidence that the success in Parr was attributed to MAPCs; Applicant must demonstrate that the cells of the prior art do not possess the characteristic.
Additionally, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in 

For all of these reasons the preponderance of evidence demonstrates the method of the invention is obvious in view of combining prior art elements according to known methods, and the claims stand as rejected.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649